                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         June 06, 2019
                           UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

EDWARD PAUL DONEGAN,                            §
                                                §
         Petitioner,                            §
VS.                                             § MISCELLANEOUS ACTION
                                                § NO. 2:19-MC-468
                                                §
TOM DONEGAN, et al,                             §
                                                §
         Respondents.


       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       On April 25, 2019, United States Magistrate Judge B. Janice Ellington issued her

Memorandum and Recommendation (M&R, D.E. 4), recommending to this Court that

Plaintiff’s application to proceed in forma pauperis be denied. The parties were provided

proper notice of, and opportunity to object to, the Magistrate Judge’s M&R. Fed. R. Civ.

P. 72(b); 28 U.S.C. § 636(b)(1); General Order No. 2002-13. No objections have been filed.

When no timely objection to a magistrate judge’s memorandum and recommendation is

filed, the district court need only satisfy itself that there is no clear error on the face of the

record and accept the magistrate judge’s M&R. Guillory v. PPG Industries, Inc., 434 F.3d

303, 308 (5th Cir. 2005) (citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415,

1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s M&R (D.E. 4), and all other relevant documents in the record, and

finding no clear error, the Court ADOPTS as its own the findings and conclusions of the
Magistrate Judge. Accordingly, Plaintiff’s application to proceed in forma pauperis (D.E.

1) is DENIED.

             SIGNED and ORDERED this 6th day of June, 2019.




                                               DAVID S. MORALES
                                               UNITED STATES DISTRICT JUDGE
